Bissell, J.
This writ of error is brought to reverse a decree of the superior court; and the question is, whether the facts stated in the original bill, and found by the court, will sustain the decree made thereon? In my opinion, they lay no foundation for the interposition of a court of chancery; and still less do they warrant the decree in question. The only allegation in the bill, which would furnish any plausible ground of resort to a court of equity, viz. an agreement, on the part of Roger Bailey, that the sum advanced to and received by him, should be reckoned and accounted to him, on the final settlement of the estate of Samuel Bailey, as an advanced portion therein, is found not to be true. On the contrary, it is found, that Roger Bailey is indebted to the estate for the sum so advanced. Here, then, is a debt, which is assets in the hands of the administrator, and subject to distribution. What has a court of chancery to do here?
It is said, however, that Roger Bailey is deeply insolvent, and unable to pay his debts. Be it so. We then have this case, by no means an uncommon one. An insolvent heir is in*281debted to the estate of his intestate to the full amount of his distributive share therein. Has a court of chancery ever interfered in such a case? No instance has been cited ; and, it is believed, that none can be found. The reason is obvious, and furnishes a decisive answer to the present application. The settlement,—and the entire settlement,—of estates, appertains to the several courts of probate; and from their decisions an appeal lies to the superior court. Pitkin v. Pitkin & al. 7 Conn. Rep. 307. These courts are vested with chancery powers, on all subjects within their jurisdiction, and can so mould and form their decrees as to do entire justice between all parties in interest.
What is there to prevent a court of probate from doing this, in the case now before us? The debt of Roger Bailey, as has been remarked, is assets in the hands of the administrator, and is to be disposed of, along with the other property of the deceased, in a course of distribution. Why not distribute to Roger Bailey his own debt as his portion in the estate? If this may not be done, under the direction of the court of probate, why should it be done by a court of chancery? If there are reasons why it should not be done, in the one case, do they not equally apply in the other?
But however this may be, on no principle can this decree be vindicated. By it the entire portion of Roger Bailey in the estate of Samuel Bailey, deceased, is taken from him, and vested in the plaintiffs: and yet he is made a debtor to the estate for the very advancement, which is the basis of the decree. That debt he is still liable to pay; and it is no answer, to say, that he is insolvent. The liability still rests upon him, and may be enforced, and the entire debt collected, should he ever be of sufficient ability to pay it.
This view of the case renders it unnecessary to consider the other objections, which have been taken to the decree. The judgment of the superior court must be reversed.
The other Judges were of the same opinion.
Judgment reversed.